Seevers, J.
The appellant insists that the court erx’ed in directing the payment of the State and county taxes. His contention is that, as the taxes accrued on personal property, and no levy had been made on the goods by the treasurer, the taxes were not liens, and that the court could only direct the payment of liens in the ox’der of priority. The appellant further contends that the taxes could only propexdy be paxa by him as assignee, and ixot even by him in that capacity,-un*423less the claim, was filed within three months, like other claims. It is provided by statute: “That in all assignments of property for the benefit of creditors * * assessments or taxes levied under the laws of this State * * * shall be entitled to priority or preference and be first paid in full.” Chapter 14 of the laws of 1876, Miller’s Code, page 571.
Counsel for appellee concedes that the taxes were not liens upon the goods in the hands of the assignee. Whether this concession, under the statute, should have been made, is regarded as somewhat doubtful. We do not deem it necessary to determine whether, this is so or not. When the assignment was made, the goods in the hands of the assignee became chai’ged with the payment of the taxes. It was the duty of the assignee, to the extent of the property which came into his hands, to devote the same to the payment of the taxes, subject, possibly, to the payment of the expenses of executing the trust. The taxes must “first be paid in full.” This duty is charged on the assignee, and he is regarded as the owner of the property in so far as paying the taxes is concerned. No claim for the taxes is required to be filed with the assignee. Nor is any demand for taxes required to be made of the person who is bound to pay the same, but it is the duty of every person to attend at the office of the treasurer and pay the taxes assessed against him. Code § 857. The assignee must at his peril inquire whether tire property or fund in his hands is liable for assessments or levies of taxes. There is no hardship in this, because ail such matters are of record in the county where made.
The only contest as to the fund in question is between the county and the assignee. If not paid to the former, it must be to the latter. The fund was liable in the hands of the assignee to the county. There was not, therefore, prejudicial error in ordering the receiver to pay the taxes. It is not claimed that wdien this is done the assignee will not have sufficient funds to pay the expenses of the trust.
Affirmed.